Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claims 1-30 are under examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0074615 A1), EL-Khoury et al. (US 2016/0364591 A1), Gupta et al. (US 2015/0235018 A1) and Azar et al. (US 2017/0063852 A1).
Regarding claim 1, Han et al. discloses An electronic device, comprising: a touch-sensitive display [par. 0007, “the device has a touch-sensitive display”]; one or more biometric sensors [par. 0007, the device has a fingerprint sensor]; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors [par. 0007, “the device has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions”], the one or more programs including instructions for: while the device is in a locked state, displaying, on the touch-sensitive display, a credential entry user interface with a plurality of character entry keys [fig. 8M, fig. 20G, fig. 23K]; while displaying the credential entry user interface, receiving, via the touch-sensitive display, a sequence of one or more touch inputs [par. 0606, “FIGS. 23L-23P illustrate an exemplary response of device 100 to user entry of a correct sequence of numbers (e.g., a passcode) to unlock the device”]; and in response to receiving the sequence of one or more touch inputs: in accordance with a determination that the sequence of one or more touch inputs includes movement of a contact on the touch-sensitive display, wherein movement of the contact on the touch-sensitive display includes a swipe [par. 0128, “detecting a finger swipe gesture on the touch-sensitive surface includes detecting a finger-down event followed by detecting one or more finger-dragging events, and subsequently followed by detecting a finger-up (lift off) event”, par. 0237, “perform a swipe gesture in a predefined pattern, or slide an affordance to unlock the device to access private user information and applications”], and meets a first set of one or more criteria [par. 0540, “when the device detects a swipe gesture including movement of a contact from left to right across touch screen 112, the device is unlocked or an unlock sequence is initiated (e.g., a user is prompted to enter a pass code, as shown in FIG. 20G). In some embodiments, the device is unlocked when the swipe gesture is detected over an unlock image 2001”], the first set of one or more criteria including a requirement that biometric authentication is currently enabled on the electronic device, attempting to biometrically authenticate a user of the electronic device based on biometric information captured using the one or more biometric sensors [par. 0545, “In FIG. 20G, the device displays an unlock user interface for unlocking the device. In FIG. 20G, the device will unlock the device in response to detecting entry of a pass code for the device or in response to detecting a fingerprint on fingerprint sensor 169 that matches a previously enrolled fingerprint. For example, if a correct pass code is entered in pass code entry user interface 2028 (e.g., by detecting tap gestures on the numbers that correspond to entry of the correct pass code) and/or a fingerprint matching a previously enrolled fingerprint is detected on fingerprint sensor 169”, par. 0602, “FIG. 23F illustrates the device displaying a second visual cue 2312 on unlock-initiation user interface 2302, instructing the user, in this example, to try to unlock the device by a fingerprint detection again”].
Han does not explicitly disclose in accordance with a determination that the sequence of one or more touch inputs includes input of a sequence of characters via selection of two or more of the plurality of character entry keys and corresponds to a valid password or passcode, transitioning the device from the locked state to an unlocked state; and in accordance with a determination that the sequence of one or more touch inputs includes input of a sequence of 
However, EL-Khoury et al. teaches in accordance with a determination that the sequence of one or more touch inputs includes input of a sequence of characters via selection of two or more of the plurality of character entry keys and corresponds to a valid password or passcode, transitioning the device from the locked state to an unlocked state [fig. 12, par. 0063, “FIG. 12 illustrates an embodiment user device 1200 with dual authentication security. As a user enters a pass key and keypad 1210, fingerprint imaging or data generation may occur simultaneously. Fingerprint imaging or data generation may use electrodes as illustrated in FIGS. 9 and 13. The fingerprint image/data that is captured may be compared to a library of fingerprint images data. If the passkey and the fingerprint image data are both valid, the user device 1200 may be unlocked”, claim 18, “the controller is configured to compare the fingerprint image to a library of fingerprint images, compare a sequence of pressed keys to a passcode, and unlock the biometric authentication device if the fingerprint image matches a fingerprint in the library of fingerprint images and the sequence pressed keys matches the passcode”]; and in accordance with a determination that the sequence of one or more touch inputs includes input of a sequence of characters via selection of two or more of the plurality of character 115326704Application No.: 16/125,267Docket No.: P34564US2/77770000466102entry keys and does not correspond to a valid password or passcode, maintaining the device in the locked state [par. 0063, “If either or both of the authentication measures fail, user device 1200 may remain locked”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of EL-Khoury et al. into the  [EL-Khoury et al.: par. 0063].
They do not explicitly disclose displaying the credential entry user interface with the plurality of character entry keys; and wherein movement of the contact on the touch-sensitive display includes a swipe over the credential entry user interface with the plurality of character entry keys.
However, Gupta et al. in the same field related to a method for authentication a user teaches displaying the credential entry user interface with the plurality of character entry keys; and wherein movement of the contact on the touch-sensitive display includes a swipe over the credential entry user interface with the plurality of character entry keys [par. 0193, “the electronic device 990 (FIG. 10) may display the authentication window as the one illustrated in FIG. 19, in response to a user's request to a screen (e.g., lock-screen). For example, when the preset unique token has "RGYWBO" as the token information and the reference code generated by a user as a result of accurately swiping the pattern of the objects displayed on the screen matches with such token information, the electronic device 990 determines that the authentication is successful and may display the landing screen as illustrated in FIG. 19”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Gupta et al. into the teaching of Han et al. and EL-Khoury et al. with the motivation for authentication a user to an electronic device such as a smart phone which is configured to display an authentication  [Gupta et al.: par. 0003].
They do not explicitly disclose the biometric information includes at least a portion of a face.
However, Azar et al. in the same field related to a method using both a screen gesture and facial biometrics for authenticating the user of an electronic device teaches the biometric information includes at least a portion of a face [par. 0044, “FIG. 8 is flow chart diagram illustrating yet another alternative embodiment for providing user authentication of an electronic device using both a screen gesture and facial biometrics”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Azar et al. into the teaching of Han et al. and EL-Khoury et al. and Gupta et al. with the motivation such that by having both biometric facial data and gesture comparisons at substantially the same moment in time, the matching tolerance for each factor is reduced without reducing the reliability of the security and allow for a greatly improved user experience as taught by Azar et al. [Azar et al.: par. 0048].
Regarding claim 2, the rejection of claim 1 is incorporated.
Han et al. further discloses in response to receiving the sequence of one or more touch inputs that includes movement of the contact on the touch-sensitive display, wherein movement of the contact on the touch-sensitive display includes a swipe [par. 0128, “detecting a finger swipe gesture on the touch-sensitive surface includes detecting a finger-down event followed by detecting one or more finger-dragging events, and subsequently followed by detecting a finger-up (lift off) event”, par. 0237, “perform a swipe gesture in a predefined pattern, or slide an affordance to unlock the device to access private user information and applications”, par. 0540, “when the device detects a swipe gesture including movement of a contact from left to right across touch screen 112, the device is unlocked or an unlock sequence is initiated (e.g., a user is prompted to enter a pass code, as shown in FIG. 20G). In some embodiments, the device is unlocked when the swipe gesture is detected over an unlock image 2001”]: in accordance with a determination that the first set of one or more criteria are not met, forgoing attempting to biometrically authenticate the user of the electronic device based on biometric information captured using the one or more biometric sensors [par. 0513, “in some embodiments, automatic usage of the respective credential is optionally disabled when the total number of unsuccessful attempts to enter an enrolled fingerprint has exceeded a predetermined threshold number. In some embodiments, automatic usage of the respective credential is optionally disabled when an additional fingerprint has been enrolled since the respective credential was last used. In some embodiments, the device also maintains a cumulative counter for unmatched fingerprint inputs that have been provided thus far. In some embodiments, if the number of unmatched fingerprints exceeds a predetermined threshold number, the device disables automatic usage of saved credentials through fingerprints”, par. 0386].
Regarding claim 3, the rejection of claim 1 is incorporated.
Han et al. further discloses displaying the credential entry user interface occurs in response to receiving a request to perform an operation that requires authentication and 473 108846489Attorney Docket No.: P34564US2/77770000466102 failing to biometrically authenticate the user of the electronic device based on biometric [par. 0522, “if the device has registered too many failed attempts to unlock the device using an enrolled fingerprint, the device continues to keep the device locked, and also disables automatic usage of saved credentials through enrolled fingerprints. In such embodiments, even if the device is subsequently unlocked (e.g., through the use of an unlock passcode”, par. 0605, “For example, FIGS. 23J-23K illustrate the response of device 100 to detection of a third attempt to unlock device 100 with an unrecognized fingerprint 2312, shown in FIG. 23I. FIG. 23J shows a transitional display on touch screen 112, where device 100 is switching from displaying unlock-initiation user interface 2302 to displaying passcode entry user interface 2314, shown in FIG. 23K”].
Regarding claim 4, the rejection of claim 3 is incorporated.
Han et al. further discloses the request to perform the operation that requires authentication is a second sequence of one or more touch inputs that includes movement of a contact on the touch-sensitive display [par. 0386, “For example, as illustrated in FIGS. 8L-8M, in accordance with a determination that the credential-authorized timer 898-12 (FIG. 8L) has expired, the device prevents unlocking the device even though a fingerprint in the input 820 matches an enrolled fingerprint. In some embodiments, in response to the input 820, the device displays a passcode screen (FIG. 8M) instead of unlocking the device. In comparison, in some embodiments, as illustrated in FIGS. 8J-8K, in accordance with a determination that the credential-authorization timer 898-10 (FIG. 8J) has not expired, the device unlocks in response to a fingerprint in the input 818 that matches an enrolled fingerprint (e.g., ceases to display an unlock screen illustrated in FIG. 8J and displays a home screen illustrated in FIG. 8K)”, par. 0502, “once the manually entered passcode has been accepted by the online store, the device 100 automatically saves the account passcode, and once again enables automatic retrieval and usage of the saved account passcode through enrolled fingerprints (e.g., any of the set of currently enrolled fingerprints) in the next transaction in which the account passcode is required. For example, the next purchase transaction can proceed in a manner analogous to that shown in FIGS. 17A-17D”].
Regarding claim 5, the rejection of claim 3 is incorporated.
Han et al. further discloses displaying the credential entry user interface includes: in accordance with a determination that a second set of one or more criteria are met, the second set of one or more criteria including a requirement that biometric authentication is currently enabled on the electronic device, displaying, on the touch-sensitive display, an indication to perform a gesture on the touch-sensitive display to attempt biometrically authenticating the user [par. 0493, “the device 100 determines (e.g., through a notification received from the online store) that a particular registered account passcode is required by the online store for completing the purchase. The device 100 further determines that the registered account passcode has been previously entered and saved on the device. In accordance with such determinations, the device 100 presents a prompt (e.g., a pop-up window 1710) instructing the user to provide an enrolled fingerprint to use the saved passcode to proceed with the purchase”], and in accordance with a determination that the second set of one or more criteria are not met, forgoing displaying the indication to perform the gesture on the touch-sensitive display to attempt biometrically authenticating the user [par. 0500, “The device 100 further determines that automatic usage of the previously saved account passcode has been disabled on the device (e.g., due to the enrollment of the additional fingerprint as shown in FIGS. 17E-17F). In some embodiments, the previously saved account passcode has been deleted from the device 100 through disablement, and the device 100 simply determines that no saved account passcode is available at this time. In accordance with either of these determinations, as shown in FIG. 17H, the device 100 presents a prompt (e.g., a pop-up window 1730) for the user to manually enter the required account passcode to proceed with the purchase”].
Regarding claim 6, the rejection of claim 1 is incorporated.
Han et al. further discloses displaying the credential entry user interface includes: in accordance with a determination that a third set of one or more criteria are met, the third set of one or more criteria including a requirement that biometric authentication is currently enabled on the electronic device, displaying, on the touch-sensitive display, a user interface element adjacent to an edge of the touch-sensitive display [fig. 20G, Enter pass code or Touch ID to Unlock, “Cancel” element adjacent to an edge of the touch-sensitive display, also see fig. 23F, top handle and bottom handle ]. 
Regarding claim 7, the rejection of claim 1 is incorporated.
Han et al. further discloses while attempting to biometrically authenticate the user of the electronic device based on biometric information captured using the one or more biometric sensors, displaying, on the touch-sensitive display, an animation with one or more moving elements that indicate that biometric authentication is occurring [par. 0625, “the device detects (2430) a fingerprint on the fingerprint sensor, and in response to detecting the fingerprint on the fingerprint sensor, displays an animation in the progress indicator that indicates progress towards unlocking the device. For example, an animation that indicates that progress is being made toward unlocking the device (e.g., in FIGS. 23Y to 23CC) is provided in response to detecting the fingerprint”].
Regarding claim 8, the rejection of claim 7 is incorporated.
Han et al. further discloses wherein displaying the animation with the one or more moving elements includes transitioning from the animation with one or more moving elements to a lock icon, the one or more programs further including instructions for, after transitioning from the animation with one or more moving elements to the lock icon: in accordance with a determination that the biometric information captured using the one or more biometric sensors corresponds to authorized credentials, transitioning the electronic device from a locked state to an unlocked state; and in accordance with a determination that the biometric information captured using the one or more biometric sensors does not correspond to the authorized credentials, displaying, on the touch-sensitive display, an animation with the lock icon alternating between a first position and a second position, the second position being different from the first position [par. 0626, “the device receives (2432) an unlock request to unlock the device that includes authentication information. For example, the device receives a passcode entered via the passcode entry user interface or a fingerprint detected on a fingerprint sensor. While receiving the authentication information, the device displays an animation of the progress indicator changing from a first state (e.g., the progress indicator comprising a sequence of empty circles or other geometric objects as in FIG. 23Y) to a second state (e.g., the progress indicator comprising a sequence of full circles or other geometric objects as in FIG. 23CC). In response to receiving the unlock request, the device determines whether the authentication information is sufficient to unlock the device. In accordance with a determination that the authentication information is sufficient to unlock the device (e.g., a passcode that matches a previously established passcode or a fingerprint that matches a previously enrolled fingerprint that is authorized to unlock the device), the device transitions the device from the locked mode of operation to the unlocked mode of operation, and in accordance with a determination that the authentication information is not sufficient to unlock the device (e.g., a passcode that does not match a previously established passcode or a fingerprint that does not match a previously enrolled fingerprint authorized to unlock the device), the device maintains the device in the locked mode of operation and displays an authentication rejection animation (e.g., shaking the progress indicator from side to side) in which the progress indicator changes (e.g., reverts or is reset) from the second state to the first state. In some embodiments, the same authentication rejection animation is displayed regardless of whether the authentication information is a passcode or a fingerprint”].
Regarding claim 9, the rejection of claim 1 is incorporated.
Han et al. further discloses the t sequence of one or more touch inputs that includes movement of the contact on the touch-sensitive display starts from a location that is away from an edge of the touch-sensitive display, the one or more programs further including instructions for, in response to receiving the sequence of one or more touch inputs that includes movement of the contact on the touch- sensitive display: in accordance with a determination that the biometric information captured using the one or more biometric sensors corresponds to authorized credentials, transitioning the electronic device from a locked state to an unlocked state [par. 0626, “the device receives (2432) an unlock request to unlock the device that includes authentication information. For example, the device receives a passcode entered via the passcode entry user interface or a fingerprint detected on a fingerprint sensor... In response to receiving the unlock request, the device determines whether the authentication information is sufficient to unlock the device. In accordance with a determination that the authentication information is sufficient to unlock the device (e.g., a passcode that matches a previously established passcode or a fingerprint that matches a previously enrolled fingerprint that is authorized to unlock the device), the device transitions the device from the locked mode of operation to the unlocked mode of operation”].
Han et al. does not explicitly disclose the sequence of one or more touch inputs that includes movement of the contact on the touch-sensitive display starts from a location that is away from an edge of the touch-sensitive display.
However, EL-Khoury et al. teaches the sequence of one or more touch inputs that includes movement of the contact on the touch-sensitive display starts from a location that is away from an edge of the touch-sensitive display [fig. 12, par. 0063, “FIG. 12 illustrates an embodiment user device 1200 with dual authentication security. As a user enters a pass key and keypad 1210, fingerprint imaging or data generation may occur simultaneously. Fingerprint imaging or data generation may use electrodes as illustrated in FIGS. 9 and 13. The fingerprint image/data that is captured may be compared to a library of fingerprint images data. If the passkey and the fingerprint image data are both valid, the user device 1200 may be unlocked”, claim 18, “the controller is configured to compare the fingerprint image to a library of fingerprint images, compare a sequence of pressed keys to a passcode, and unlock the biometric authentication device if the fingerprint image matches a fingerprint in the library of fingerprint images and the sequence pressed keys matches the passcode”];
 [EL-Khoury et al.: par. 0063]. 
Regarding claim 10, the rejection of claim 1 is incorporated.
Han et al. further discloses prior to displaying the credential entry user interface, displaying, on the touch-sensitive display, a lock user interface [par. 0540, “FIG. 20A illustrates a locked-device user interface displayed on touch screen 112 of device 100 while the device is in a locked mode of operation. In some embodiments, locked-device user interface is displayed while one or more functions of device 100 are locked”]; while displaying the lock user interface, receiving, via the touch-sensitive display, a sequence of one or more touch inputs with a starting location; and in response to receiving the sequence of one or more touch inputs with the starting location: in accordance with a determination that a fourth set of one or more criteria are met, the fourth set of one or more criteria including a requirement that the starting location of the 108846489Attorney Docket No.: P34564US2/77770000466102 sequence of one or more touch inputs is located substantially near an edge of the touch-sensitive display, initiating biometric authentication [par. 0542, “In FIG. 20C, the device detects a finger gesture that includes finger contact 2008 on fingerprint sensor 169. Finger contact 2008 includes a fingerprint that matches a previously enrolled fingerprint and, in response to detecting finger contact 2008, the device displays unredacted version 2010 of the content of the email. In this example, the device continues to display unredacted portion 2006 of notification 2002 while displaying unredacted version 2010 of the content”];  [par. 0540, “when the device detects a swipe gesture including movement of a contact from left to right across touch screen 112, the device is unlocked or an unlock sequence is initiated (e.g., a user is prompted to enter a pass code, as shown in FIG. 20G)”].
Regarding claims 11 and 21, they recite limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
 Regarding claims 12 and 22, they recite limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claims 13 and 23, they recite limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claims 14 and 24, they recite limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claims 15 and 25, they recite limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claims 16 and 26, they recite limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claims 17 and 27, they recite limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claims 18 and 28, they recite limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claims 19 and 29, they recite limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claims 20 and 30, they recite limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 10/29/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 8452978 B2		System and method for user authentication and dynamic usability of touch-screen devices
US 20130223696 A1		SYSTEM AND METHOD FOR PROVIDING SECURE ACCESS TO AN ELECTRONIC DEVICE USING FACIAL BIOMETRIC IDENTIFICATION AND SCREEN GESTURE
US 20140109018 A1		GESTURE ENTRY TECHNIQUES
US 20160277396 A1		SYSTEM AND METHOD FOR SELECTIVELY INITIATING BIOMETRIC AUTHENTICATION FOR ENHANCED SECURITY OF ACCESS CONTROL TRANSACTIONS

US 20170344251 A1		SYSTEMS AND METHODS FOR AUTHENTICATION CODE ENTRY IN TOUCH-SENSITIVE SCREEN ENABLED DEVICES
US 20150054764 A1		METHOD FOR RECOGNIZING FINGERPRINT AND ELECTRONIC DEVICE THEREOF
US 20150213244 A1		USER-AUTHENTICATION GESTURES
US 20160275281 A1		SELECTIVELY PROVIDING PERSONAL INFORMATION AND ACCESS TO FUNCTIONALITY ON LOCK SCREEN BASED ON BIOMETRIC USER AUTHENTICATION
US 20170046508 A1		BIOMETRIC AUTHENTICATION USING GESTURE
US 20180004924 A1		SYSTEMS AND METHODS FOR DETECTING BIOMETRIC TEMPLATE AGING
US 20150348001 A1		USER INTERFACE FOR PAYMENTS
US 20150324113 A1		UNLOCKING ELECTRONIC DEVICES USING TOUCHSCREEN INPUT GESTURES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON CHIANG/Primary Examiner, Art Unit 2431